Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive.
The applicant has argued that the applied prior art “Baumann” does not teach the limitations of claims 1 and 12 of and active rectifier is configured to precharge the DC bus capacitor using the rectifier switching devices with no dedicated precharging circuitry.  As Noted in the 10/05/2021 Non-Final office action, Baumann is cited for rejecting the features of the claimed active filter and the conversion from AC to DC by way of the rectifier circuit 30.  Applicant can appreciate the disclosure of paragraph 0017 as it illustrates the AFE receiving the input AC signal to generate to desired DC signal current that is felt at the bus capacitor.  
With amendments, the applicant has claimed wherein the active rectifier is configured to prechared the DC bus capacitor using the rectifier switching devices with no dedicated precharging circuitry. The applicant has argued that Bauman do not teach this limitation, the applicant goes on, after arguing against inherency requires a shoeing as to why a person of ordinary skill in the art etc…..goes on to state that “ In this case, one skilled in the art would have understood that Baumann could implement precharging circuitry by a separate precharging circuit.” To this degree, the examiner has clearly noted and stated in the Non-Final rejection that the rejection of the precharging circuit limitation is as stated. “(Note: as disclosed in Fig.1, there is no circuitry between the active rectifier and the DC bus circuit that will precharge the DC bus circuit, as such the active rectifier 30 is operative to precharge the DC bus capacitor C4 using the switches S1-S6 with no dedicated precharging circuitry.) 
The examiner is also providing for consideration, prior art, Schenetzka US 2006/0208685 that teach the precharge of the capacitors 420 of the DC link 204 is controlled using the converter module 202 shown in FIG. 4A. (Para. 0041)”
Next, the applicant argues that Independent claims 1 and 12 also provide a controller configured to generate the rectifier switching control signals to operate the rectifier switching devices at a PWM rectifier switching frequency of 10 kHz or more. Respectfully Baumann teach an active rectifier 30 may be operated at or near a line frequency of the AC input source (fundamental front end or FFE operation) or at a higher and possibly variable switching frequency, such as an active front end (AFE) rectifier.  The applicant argues that the reference to the line frequency in Baumann would likely have been interpreted as 50 Hz or 60 Hz and further states that the office action fails to show any teaching explicit or inherent to 10 kHz. Baumann further teach the rectifier switching control switch the rectifier switches via PWM pulse. Respectfully, the examiner has applied the broadest reasonable interpretation that is given when examining the application. That the applicant has not given any specific reason for the switching frequency to be 10 kHz and to which the applicant argues that Baumann’s line frequency would likely have been interpreted as 50 Hz or 60 Hz is all the more reason that the citation of Baumann by the examiner is ripe for the continued rejection.
As to the argument of claims 7, 9 and 18, the controller is configured to generate the rectifier switching control signals to operate the rectifier switching devices at a PWM rectifier switching frequency of 20kHz or more and about 40 kHz or less.  Respectfully, as previously 
Baumann disclosed the claimed invention except for a PWM rectifier switching frequency as argued above.  It would have been an obvious matter of design choice to for the frequency to be at any frequency, since applicant has not disclosed that a switching frequency of 10kHz solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well at any frequency.  Respectfully, the rejection is continued.

As to dependent claims 6, 11, 13, 16 and 17, see updated rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 11, 12 13, 16, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. US 20150318791 in view Liu et al. US 2014/0300298 and further in view of Zhou US 20040095784


Regarding claims 1 and 12, Baumann teach a power conversion system (Fig. 1, item 10), comprising: 
an active rectifier (Fig. 1, item 30), including a plurality of silicon carbide rectifier switching devices (Fig. 1, item S1-S4) coupled with the filter output and operative to convert the filtered AC output signal to provide a DC output signal according to a plurality of rectifier switching control signals (Para. 0017),
 wherein the active rectifier is configured to precharge the DC bus capacitor using the rectifier switching devices with no dedicated precharging circuitry; (Note: as disclosed in Fig.1, there is no circuitry between the active rectifier and the DC bus circuit that will precharge the DC bus circuit, as such the active rectifier 30 is operative to precharge the DC bus capacitor C4 using the switches S1-S6 with no dedicated precharging circuitry.) 
The examiner is also providing for consideration, prior art, Schenetzka US 2006/0208685 that teach the precharge of the capacitors 420 of the DC link 204 is controlled using the converter module 202 shown in FIG. 4A. (Para. 0041)

a DC bus circuit (Fig. 1, item 40), including first and second DC bus terminals to receive the DC output signal from the rectifier (DC bus via first and second DC bus connections DC+ and DC- at Fig. 1), and a DC bus capacitor (C4) coupled between the first and second DC bus terminals, 

a controller (item 60/62) configured to generate the rectifier switching control signals to operate the rectifier switching devices at a PWM rectifier switching frequency of 10 kHz or more. (Para. 0017….Operation of the rectifier switches S1-S6 is controlled according to pulse width modulated rectifier switching control signals 62a...) Note: the prior art teach that “an active rectifier 30 may be operated at or near a line frequency of the AC input source (fundamental front end or FFE operation) or at a higher and possibly variable switching frequency, such as an active front end (AFE) rectifier.” The examiner is treating the rectifier switching frequency broadly since Baumann teach that the rectifier may be operated at or near a line frequency of the AC input source or at a higher and possible variable switching frequency.
Baumann do not teach but Liu teach wherein the AC input signal includes an integer number N phases, and wherein N is greater than 1; (Para. 0016….The various aspects of the present disclosure may be implemented in association with single phase or multiphase multilevel inverter type power conversion systems having any integer number "N" power stages 100, where N is greater than one.)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an AC input signal includes an integer number N phases, and wherein N is greater than 1 to the device of Baumann as per Liu.  The motivation is that the system allows a circuitry within the individual power stages to be activated when the DC bus voltage is below a predetermined threshold value to charge up the capacitor at 
Baumann and Liu do not teach but Zhou teach wherein the DC bus capacitor is a film capacitor (Abstract, Para. 0021, 0032: See item 40 at Fig, 1); 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a film capacitor in the converter circuit of Baumann as per Zhou.  The motivation is due to its high insulation resistance and low dissipation factor, this type of capacitor is able to have high-current carrying capabilities in pulse applications and better capacitance stability since the metal foil electrodes act as heat sinks and  is able to provide superior heat dissipation capabilities.

Regarding claims 6 and 13, Baumann teach the power conversion system of claim 1, wherein the filter circuit (20) includes N filter input lines individually coupled directly to a corresponding power lead of the external power source (See the three input voltage power lines at Fig. 1, item 2) (See three filter input lines from current source 2) 
N filter output lines (See three filter output lines to the rectifier), and N filter stages individually associated with a corresponding one of the N phases (See filter circuit item 20), 
wherein N is greater than or equal to 1, (See three filter input lines between current source 2)
wherein each filter stage consists of a single inductor (See L1-L3) with a first terminal connected to the corresponding filter input (See inductor input terminal) and 

a capacitor (C1-C3) connected to the corresponding filter input; (Para. 0014…..with filter capacitors C1, C2 and C3 connected between the corresponding grid and converter side inductors and a common connection node.)

Regarding claims 7 and 9, Baumann teach the power conversion system of claim 6, wherein the controller is configured to generate the rectifier switching control signals to operate the rectifier switching devices at a PWM rectifier switching frequency of 20 kHz or more and about 40 kHz or less. (Para. 0017….Operation of the rectifier switches S1-S6 is controlled according to pulse width modulated rectifier switching control signals 62a...) Note: the prior art teach that “an active rectifier 30 may be operated at or near a line frequency of the AC input source (fundamental front end or FFE operation) or at a higher and possibly variable switching frequency, such as an active front end (AFE) rectifier.” The examiner is treating the rectifier switching frequency broadly since Baumann teach that the rectifier may be operated at or near a line frequency of the AC input source or at a higher and possible variable switching frequency.

Regarding claim 11, Baumann teach the power conversion system of claim 1, wherein the AC input signal includes 3 phases (See three phase input at the AC current source 2), wherein the filter circuit includes 3 filter input lines individually coupled directly to a corresponding power lead of the external power source (See the three input voltage power lines at Fig. 1, item 2) (See the three phase output from current source 2 to the input of the filter circuit 20), 3 filter output lines (See three phase output from L4-L6), and 3 filter stages individually associated with a 

Regarding claim 16, Baumann teach the power conversion system of claim 12, wherein the AC input signal includes 3 phases (Para. 0014….The illustrated example receives a three phase input, See Fig. 1), wherein the filter circuit includes 3 filter input lines individually coupled directly to a corresponding power lead of the external power source (See the three input voltage power lines at Fig. 1, item 2) (Para. 0014….The motor drive 10 includes an input filter circuit 20, in this case a three phase LCL filter having grid side inductors L1, L2 and L3 connected to the power leads of the power source 2), 3 filter output lines (See output lines at L4-L6), and 3 filter stages individually associated with a corresponding one of the 3 phases (filter stages includes inductors L1-L3 and C1-C3), wherein each filter stage consists of a single inductor with a first terminal connected to the corresponding filter input and a second terminal connected to the corresponding filter output, and a capacitor connected to the corresponding filter input. (Para. 0014, See LCL filter item 20)

Regarding claim 17, Baumann teach a power conversion system, comprising:

a filter output to provide a filtered AC output signal (See output from filter circuit to rectifier circuit 30),
wherein the filter circuit (20) includes N filter input lines (See filter input lines at L1-L3) individually coupled directly to a corresponding power lead of the external power source (See the three input voltage power lines at Fig. 1, item 2) , N filter output lines (See filter output lines at L4-L6), and N filter stages individually associated with a corresponding one of the N phases, wherein N is greater than 1 (filter stages includes inductors L1-L3 and C1-C3)
wherein each filter stage consists of a single inductor (L1-L3) Application No. 15/861,121Attorney Docket No. ROKZ200134USO3Page 5with a first terminal (input phase line at current source 2) connected to the corresponding filter input (input at L1-L3) and a second terminal (output phase line to power converter) connected to the corresponding filter output (L4-L6), (Para. 0014, See LCL filter item 20), and a capacitor connected to the corresponding filter input (C1-C3); 
an active rectifier (item 30), including a plurality of silicon carbide rectifier switching devices (S1-S6) coupled with the filter output and operative to convert the filtered AC output signal to provide a DC output signal according to a plurality of rectifier switching control signals at a PWM rectifier switching frequency of 10 kHz or more, (Para. 0017) Note: the prior art teach that “an active rectifier 30 may be operated at or near a line frequency of the AC input source (fundamental front end or FFE operation) or at a higher and possibly variable switching frequency, such as an active front end (AFE) rectifier.” The examiner is treating the rectifier switching frequency broadly since Baumann teach that the rectifier may be operated at or near a line frequency of the AC input source or at a higher and possible variable switching frequency.
 wherein the active rectifier is configured to precharge the DC bus capacitor using the rectifier switching devices with no dedicated precharging circuitry; (Note: as disclosed in Fig.1, there is no circuitry between the active rectifier and the DC bus circuit that will precharge the DC bus circuit, as such the active rectifier 30 is operative to precharge the DC bus capacitor C4 using the switches S1-S6 with no dedicated precharging circuitry.) 

The examiner is also providing for consideration, prior art, Schenetzka US 2006/0208685 that teach the precharge of the capacitors 420 of the DC link 204 is controlled using the converter module 202 shown in FIG. 4A. (Para. 0041)

a DC bus circuit (Fig. 1, item 40), including first and second DC bus terminals to receive the DC output signal from the rectifier (DC bus via first and second DC bus connections DC+ and DC- at Fig. 1), and a DC bus capacitor (C4) coupled between the first and second DC bus terminals,
an inverter (Fig. item 50) including a plurality of inverter switching devices (S7-S12) coupled with the DC bus circuit (Fig. item 40) and operative to convert the DC output signal to provide an AC output signal to drive a load according to a plurality of inverter switching control signals (Para. 0016).
Baumann do not teach but Liu wherein the AC input signal includes an integer number N phases, (Para. 0016….The various aspects of the present disclosure may be implemented in association with single phase or multiphase multilevel inverter type power conversion systems having any integer number "N" power stages 100, where N is greater than one.)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an AC input signal includes an integer 
Baumann and Liu do not teach but Zhou teach wherein the DC bus capacitor is a film capacitor (Abstract, Para. 0021, 0032: See item 40 at Fig, 1); 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a film capacitor in the converter circuit of Baumann as per Zhou.  The motivation is due to its high insulation resistance and low dissipation factor, this type of capacitor is able to have high-current carrying capabilities in pulse applications and better capacitance stability since the metal foil electrodes act as heat sinks and  is able to provide superior heat dissipation capabilities.

Regarding claim 18, Baumann teach the power conversion system of claim 6, wherein the controller is configured to generate the rectifier switching control signals to operate the rectifier switching devices at a PWM rectifier switching frequency of 20 kHz or more and about 40 kHz or less. (Para. 0017….Operation of the rectifier switches S1-S6 is controlled according to pulse width modulated rectifier switching control signals 62a....) Note: the prior art teach that “an active rectifier 30 may be operated at or near a line frequency of the AC input source (fundamental front end or FFE operation) or at a higher and possibly variable switching frequency, such as an active front end (AFE) rectifier.” The examiner is treating the rectifier 

Regarding Claim 20, Baumann teach the power conversion system of claim 17, wherein the AC input signal includes 3 phases (Para. 0014….The illustrated example receives a three phase input, See Fig. 1), wherein the filter circuit includes 3 filter input lines (Para. 0014….The motor drive 10 includes an input filter circuit 20, in this case a three phase LCL filter having grid side inductors L1, L2 and L3 connected to the power leads of the power source 2), 3 filter output lines (See output lines at L4-L6), and 3 filter stages individually associated with a corresponding one of the 3 phases (filter stages includes inductors L1-L3 and C1-C3), wherein each filter stage consists of a single inductor with a first terminal connected to the corresponding filter input and a second terminal connected to the corresponding filter output, and a capacitor connected to the corresponding filter input. (Para. 0014, See LCL filter item 20)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEVON A JOSEPH/ Examiner, Art Unit 2846                                                                                                                                                                                            /MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846